In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐2999 
DAVID B. SHINER, 
                                                    Plaintiff‐Appellee, 

                                  v. 

BERNARD TURNOY, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 1:13‐cv‐05867 — Milton I. Shadur, Judge. 
                     ____________________ 

     ARGUED MARCH 1, 2017 — DECIDED MARCH 16, 2017 
                ____________________ 

   Before POSNER, SYKES, and HAMILTON, Circuit Judges. 
   POSNER,  Circuit  Judge.  Bernard  Turnoy,  the  appellant,  is 
an insurance broker who had sold insurance policies to Da‐
vid  Shiner’s  in‐laws  for  decades.  After  Shiner  (a  successful 
lawyer in  Chicago whose practice focuses on  tax and  estate 
planning)  demanded  that  Turnoy  split  with  him  the  com‐
missions  on  new  policies  on  the  life  of  Shiner’s  mother‐in‐
law, Turnoy sent him a check for $149,000, which was about 
half the commissions that Turnoy had thus far obtained. In‐
2                                                       No. 14‐2999        


sisting that $149,000 was too little, Shiner sued Turnoy in an 
Illinois state court for breach of contract. While that suit was 
pending,  Shiner  brought  a  second  suit  against  Turnoy,  this 
one a suit in federal district court, charging that Turnoy had 
committed  tax  fraud,  in  violation  of  26  U.S.C.  §  7434  by  re‐
porting to the IRS on Form 1099 his payment of the $149,000 
to Shiner as income to Shiner when in fact, Shiner argued, he 
(Shiner)  had  refused  to  accept  the  check  because  had  he 
done so  he would have forfeited his claim to  be owed more 
than $149,000 by Turnoy. 
    The district judge, convinced by this very weak argument 
and unaccountably hostile to Turnoy, ruled in favor of Shin‐
er and ordered Turnoy to pay Shiner damages of $16,000 for 
the  alleged  fraud.  That  ruling  was  erroneous,  because  the 
state court had rejected Shiner’s breach of contract claim the 
day before the district court’s decision (though in fairness to 
the  district  judge,  we  point  out  that  he  would  not  yet  have 
been  aware  of  the  state  court’s  decision),  thus  establishing 
that  Shiner  was  entitled  to  no  more  than  the  $149,000  that 
he’d already received from Turnoy. 
    It’s  true  that  Turnoy  had  placed  a  restrictive  endorse‐
ment on the back of his check to Shiner, stating that by cash‐
ing  the  check  Shiner  accepted  $149,000  as  the  full  payment 
he was owed by Turnoy. U.S.  Treasury regulations provide 
that a check received but not cashed (Shiner did not cash the 
check) counts as income for tax purposes only if “credited or 
set  apart  to  a  person  without  any  substantial  limitation  or 
restriction as to the time or manner of payment or condition 
upon  which  payment  is  to  be  made,”  Treas.  Reg. 
§ 1.6041‐1(h), and Shiner argued in the district court that the 
restrictive endorsement constituted a “substantial limitation 
No. 14‐2999                                                         3 


or  restriction.”  But  Turnoy  had  filed  the  Form  1099  more 
than a month after sending the check to Shiner, and during 
that time Shiner had neither asked Turnoy for a new check—
a  check  without  a  restrictive  endorsement—nor  otherwise 
communicated  to  Turnoy  a  rejection  of  the  check.  Shiner’s 
inaction  gave  Turnoy  a  solid  basis  for  believing  that  Shiner 
had accepted the check Turnoy had sent him despite the re‐
strictive  endorsement,  so  Turnoy’s  filing  of  the  Form  1099 
could  not  have  been  “willfully  …  fraudulent,”  as  required 
by 26 U.S.C. § 7434. 
    But  as  there  was  the  district  court’s  decision  to  reckon 
with  despite  its  manifest  deficiencies,  Turnoy  appealed  to 
us—and Shiner hasn’t bothered to defend the district court’s 
ruling. In fact he’s told us he’s not filing a brief, or anything 
else  (a  motion  for  example), because he believes  the case to 
be moot. The case is not moot (if it were, we wouldn’t have 
jurisdiction  to  hear  the  appeal).  Shiner’s  groundless  litiga‐
tion against Turnoy, culminating in the district judge’s angry 
unsound  judgment  in  Shiner’s  favor,  has  by  branding 
Turnoy a tax fraud prevented him (he tells us  without con‐
tradiction from Shiner) from obtaining errors and omissions 
insurance  that  he  needs  as  an  insurance  broker.  His  contin‐
ued  interest  in  clearing  his  name  of  the  judgment  prevents 
the case from being moot even though he has discharged in 
bankruptcy his liability for the $16,000 of damages imposed 
on him by the district judge. “So long as the appellate court 
can fashion some form of meaningful relief to the prevailing 
party, an appeal is not moot, and the appellate court retains 
the jurisdiction to consider it.” McKinney v. Indiana Michigan 
Power Co., 113 F.3d 770, 772 (7th Cir. 1997). 
4                                                     No. 14‐2999       


    The  judgment  of  the  district  court  is  reversed  and  the 
case remanded with directions  to grant  summary  judgment 
for Turnoy.